1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   GEORGE AVALOS,                                   )    Case No.: 1:21-cv-00232-NONE-JLT
                                                      )
12                  Plaintiff,                        )    ORDER REFERRING THE MATTER TO VDRP
13          v.                                        )
                                                      )
14   CALPAC PIZZA, LLC, a Delaware Limited            )
     Liability Company, et al.,                       )
15                                                    )
                    Defendants.
16                                                    )

17          On May 13, 2021, the parties submitted a joint scheduling report. (Doc. 13.) The report
18   indicates that “[t]he Parties will stipulate to referral of this action to the Voluntary Dispute Resolution
19   Program (VDRP) pursuant to Local Rule 271.” (Id. at 6.) Therefore, the Court ORDERS:
20          1.      The Scheduling Conference set for May 24, 2021 is VACATED;
21          2.      The matter is referred to the Voluntary Dispute Resolution Program; and
22          3.      All deadlines and hearing dates are VACATED, and the scheduling conference will be
23                  re-set if it becomes necessary.
24
25   IT IS SO ORDERED.
26
        Dated:     May 18, 2021                               _ /s/ Jennifer L. Thurston
27                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

28
